Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
	The amendment filed on July 28, 2021 has been received and entered.
	Applicant’s Amendments to the Claims have been received and acknowledged. 

Claim Objections
Claims 1-21 are objected to because of the following informalities:  
	In claim 1, lines 6-8, “the plurality of interconnects” should read –the plurality of physical interconnects-.  Similar problem exists in claims 4, 7, 8, and 10.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21, 25, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
In claim 1, line 8, it is not clear which “software” is being referred to.  Hardware devices function with software, software external to the claimed apparatus, etc..  Similar problems exist in claims 25 and 27.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14, 15, 18-21, 25, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoinas et al. (U.S. Publication No. 2006/0069899 A1), hereafter referred to Schoinas’899.
Referring to claim 1, Schoinas’899, as claimed, an apparatus (system 100, see Fig. 1), comprising: a plurality of physical interconnects to communicatively couple an accelerator device to a host device (processor bus 120 and peripheral bus 155 connects processors and I/O devices, see paras. [0026]-[0029] and Fig. 1); and an address translation module (ATM) (DMA remapping circuit 135 provides the basic structure, storage, or tables used in the remapping or address translation of the guest physical address to the host physical address in an appropriate domain, see paras. [0041] and [0042]) to provide address mapping between host-physical address (HPA) and guest-physical address (GPA) spaces for the accelerator device, wherein the plurality of interconnects share a common GPA domain (I/O devices as assigned to a single domain or default domain, see paras. [0037]-[0039]) and wherein address mapping is to be associated with only one of the plurality of interconnects (map devices on a specific bus to its respective domain, see paras. [0068] and [0069]) to present the plurality of interconnects as a single link to software (one DMA remapping circuit or software-only method that assigns I/O access for components, see paras. [0047], [0048], [0051], [0052], [0055]-[0059]; also note: applying address translation to the link multiple I/O components/devices using single table, see paras. [0058], [0065], [0068], [0070]).
	As to claim 2, Schoinas’899 also discloses the ATM is an address translation unit (ATU) (DMA remapping circuit 135 provides the basic structure, storage, or tables used in the remapping or address translation of the guest physical address to the host physical address in an appropriate domain, see paras. [0041] and [0042]).
As to claim 3, Schoinas’899 also discloses the ATU is a distributed ATU (DMA remapping circuit 135 provides the basic structure, storage, or tables used in the remapping or address translation of the guest physical address to the host physical address in an appropriate domain, see paras. [0041], [0042], and Fig. 3).
As to claim 4, Schoinas’899 also discloses each of the plurality of interconnects is configured to walk a memory page (plurality of multi-level page tables for page walking in the address translation, see paras. [0023], [0065], [0087], and [0131]).
As to claim 5, Schoinas’899 also discloses the ATM is an address translation cache (ATC) (translation caches, see para. [0092]).
translation caches, see para. [0092]).
As to claim 7, Schoinas’899 also discloses the interconnect is compliant with a protocol (bus protocols, see para. [0066]; also note: PCIe, AGP, see paras. [0028] and [0031]), and only the protocol of the interconnect associated with the address mapping is allowed to trigger a walk of a memory page (traversing the page table levels, see paras. [0065] and [0131]).
As to claim 8, Schoinas’899 also discloses the plurality of interconnects are of a single species (PCIe, AGP, see paras. [0028], [0031], and [0066]).
As to claim 9, Schoinas’899 also discloses the species is a peripheral component interconnect express (PCIe) bus (PCIe, see paras. [0028], [0067], and [0068]).
As to claim 10, Schoinas’899 also discloses the plurality of interconnects are of at least two species (PCIe, AGP, etc., see paras. [0026]-[0028]).
As to claim 11, Schoinas’899 also discloses one of the at least two species comprises a bus compatible with a Peripheral Component Interconnect Express (PCIe)-based protocol (PCIe, see paras. [0028], [0067], and [0068]).
As to claim 12, Schoinas’899 also discloses the accelerator device comprises a plurality of accelerator devices linked to a single address domain (I/O devices as assigned to a single domain or default domain, see paras. [0037]-[0039]).
Note claims 14, 15, 25, and 27 recite similar limitations of claim 1. Therefore they are rejected based on the same reason accordingly.
As to claim 18, Schoinas’899 also discloses the accelerator device comprises a co-processor (communicate with other processors; support multi-processor, see paras. [0026] and [0027]).
As to claim 19, Schoinas’899 also discloses a computing system (system 100, see Fig. 1) comprising the accelerator of claim 15 and a host processor (processor bus 120 and peripheral bus 155 connects processors and I/O devices, see paras. [0026]-[0029] and Fig. 1), wherein the host processor is to at least partly disable an on-die address translation unit (disable the translation hardware, see para. [0077]).
As to claim 20, Schoinas’899 also discloses the processor is to fully disable the address translation unit (disable the translation hardware, see para. [0077]).
As to claim 21, Schoinas’899 also discloses the processor is to disable all but one line of the on-die address translation unit (enable or disable the translation hardware, see para. [0077]).

As to claim 28, Schoinas’899 also discloses the first device comprises an accelerator device (processor bus 120 and peripheral bus 155 connects processors and I/O devices, see paras. [0026]-[0029] and Fig. 1). 
As to claim 29, Schoinas’899 also discloses the second device comprises a host processor (processor bus 120 and peripheral bus 155 connects processors and I/O devices, see paras. [0026]-[0029] and Fig. 1). 
As to claim 30, Schoinas’899 also discloses the plurality of physical links comprises a first link compliant with a first interconnect protocol and a second link compliant with a different second interconnect protocol (operates in a variety of specification standards which include for example but not limited to PCI, PCIe, AGP, ISA, USB, SMBus, LPC, etc., see paras. [0027], [0028], [0031], and [0033]).





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schoinas’899 in view of Franke et al. (U.S. Publication No. 2013/0007408 A1), hereafter referred to as Franke’408.
As to claim 13, Schoinas’899 teaches all the claimed limitations except nested GPA to guest virtual address (GVA) translation.  
Franke’408 discloses nested GPA to guest virtual address (GVA) translation (mapping between GVAs and GPAs, see paras. [0019], [0061], [0062]).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schoinas’899’s invention to comprise nested GPA to guest virtual address (GVA) translation, as taught by Franke’408, in order to allow guest OS to modify an entry in a TLB directly without an involvement of a hypervisor (see Franke’408, paras. [0021]-[0023]).
	As to claim 16, Franke’408 discloses a field-programmable gate array (FPGA) (FPGA, see para. [0061]).
ASIC, see para. [0061]).



Response to Arguments

	Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive.
	Applicant argued that “Schoinas’899 does not teach …to present the plurality of interconnects as a single link to software.”  (Page 9 of Applicant’s Arguments)
	Examiner does not agree with Applicant.  As set forth in the claim rejection, Schoinas’899 discloses address mapping is to be associated with only one of the plurality of interconnects (map devices on a specific bus to its respective domain, see paras. [0068] and [0069]) to present the plurality of interconnects as a single link to software (one DMA remapping circuit or software-only method that assigns I/O access for components, see paras. [0047], [0048], [0051], [0052], [0055]-[0059]; also note: applying address translation to the link multiple I/O components/devices using single table, see paras. [0058], [0065], [0068], [0070]).  Applicant is suggested to clarify which one of the plurality of interconnects is being associated with the address mapping.   Also, it is not clear which component is presenting the interconnects to software.  I/O devices are combination of software (firmware) and hardware.  There is also software external to the apparatus, such as other end users, user applications, operating system, hypervisors, etc.  
In summary, Schoinas’899 and Franke’408 teach the claimed limitations as set forth.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TITUS WONG/Primary Examiner, Art Unit 2181